DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species III, figures 8A-B, claims 1-13 in the reply filed on 06/16/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Abboud (US 2008/0004652) in view of Lafontaine (US 2002/0151880) and Ingle (US 2011/0264086).
Regarding claims 1, 2, 4 and 5, Abboud discloses a cryoablation catheter (figs. 1-2) having a catheter shaft (12), a guidewire lumen slidable relative to the shaft (16) and a 
Regarding the adjustable fluid discharge region, making elements adjustable is an obvious modification (MPEP 2144.06(V)(D)) and Applicant has not disclosed how an adjustable fluid discharge region produces an unexpected result. In fact, adjustable cryogen delivery regions are common in cryoablation devices. Lafontaine, for example, discloses a cryoablation catheter with a cryoballoon (618, fig. 14) at the end of a shaft (58) which also holds a guidewire lumen (42), where the catheter holds an longitudinally and rotationally adjustable fluid discharge region (582, paragraphs [0062]-[0064]). It is noted that Lafontaine discloses many embodiments, some of which do not include adjustable fluid discharge regions (e.g. fig. 2) which suggests these various embodiments are functionally equivalent for treating tissue (MPEP 2144.06). Therefore, before the filing date of the application, it would have been obvious to provide the device of Abboud with the adjustable fluid discharge region as taught by Lafontaine to produce the predictable result of allowing an operator to treat tissue in a desired manner.
Regarding the stops, Ingle discloses a cryosurgical device ([0011]) with several embodiments including one (fig. 10) where a treatment element (222) is constrained between proximal and distal stops which encircle the tube on which they reside (224 and 226, [0091]). Therefore, before the filing date of the invention, it would have been obvious to provide the guidewire lumen of Abboud-Lafontaine with the at least partially 
Regarding claim 3, the claim recites a functional limitation. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. In this case, since both the guidewire lumen and the fluid discharge region are adjustable, they can move together.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Abboud in view of Lafontaine and Ingle, further in view of Lafontaine (US 7,220,257), hereinafter Lafontaine2, and Eggers (US 5,330,471).
Regarding claim 6, none of the cited references disclose that the catheter further includes a frictional element that maintains the position of the fluid injection line with respect to the guidewire lumen. As modified, the device of Abboud-Lafontaine-Ingle discloses that the fluid injection line and the guidewire lumen are movable relative to each other. However, it is common in the art to allow elements to move together or independently, depending on the preference of an operator. Lafontaine2, for example, discloses a cryosurgical device (fig. 2) with a shaft and a fluid injection line and teaches that those elements can move together or separately (col. 7 lines 4-7). Further, the use of set screws is common in this and many technology areas for preventing movement. .

Claims 7-9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Abboud (US 2008/0004652) in view of Lafontaine (US 2002/0151880) and Yu (US 2003/0055415).
Regarding claim 7-9, Abboud discloses a cryoablation catheter (figs. 1-2) having a handle assembly with manifold (20), a catheter shaft (12), a guidewire lumen slidable relative to the shaft (16) and a cryoballoon connected to the distal ends of the shaft and lumen (18). Abboud further discloses a fluid injection line (14) with a fluid discharge region with fluid ports (unnumbered, note dashed lines in figure 1), but does not disclose that the fluid discharge region is movable relative to the lumen and as such also does not disclose the handle assembly has a guidewire lumen sealer.
Regarding the adjustable fluid discharge region, making elements adjustable is an obvious modification (MPEP 2144.06(V)(D)) and Applicant has not disclosed how an adjustable fluid discharge region produces an unexpected result. In fact, adjustable 
Regarding the guidewire lumen sealer, using O-rings is common in the art to prevent fluid from leaking. Yu, for example, discloses a cryosurgical system which employs an O-ring to prevent fluid from leaving an intended flow path ([0036]). There is no evidence that O-rings bias sealed elements in a direction perpendicular to the plane of the ring. Therefore, before the filing date of the application, it would have been obvious to one of ordinary skill in the art to provide the device of Abboud-Lafontaine with one or more O-rings as taught by Yu located between any concentric elements, including the catheter and the guidewire lumen, to produce the predictable result of preventing fluid from leaving an intended flow path.
Regarding claims 12 and 13, the catheter further includes a coupler which holds the fluid injection line adjacent to the lumen, where the coupler encircles those elements (38, fig. 3). Due to the breadth of the claim language any prior art device which has the elements recited by claim 7 can be considered to have “couplers” which “hold” any two . 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Abboud in view of Lafontaine and Yu, further in view of Lafontaine2 and Eggers.
Regarding claims 10 and 11 none of the cited references disclose that the catheter further includes a frictional element that maintains the position of the fluid injection line with respect to the guidewire lumen. As modified, the device of Abboud-Lafontaine-Yu discloses that the fluid injection line and the guidewire lumen are movable relative to each other. However, it is common in the art to allow elements to move together or independently, depending on the preference of an operator. Lafontaine2, for example, discloses a cryosurgical device (fig. 2) with a shaft and a fluid injection line and teaches that those elements can move together or separately (col. 7 lines 4-7). Further, the use of set screws is common in this and many technology areas for preventing movement. Eggers, for example, discloses an electrosurgical device and teaches that a set screw (25, fig. 2) can be employed to dictate the friction required to move elements relative to each other which includes preventing relative movement altogether (col. 6 lines 46-56). Therefore, before the filing date of the application, it would have been obvious to one of ordinary skill in the art to provide the guidewire lumen and fluid injection line of Abboud-Lafontaine-Yu with the ability to either move together or independently, as taught by Lafontaine2, and to provide this feature using any commonly known engagement structure, including a set screw as taught by Eggers, to produce the predictable result of allowing a user to dictate the relationship between the lumen and the fluid injection line.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding a coupler for connecting two lumens, see fig. 5 of US 6,551,309.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794